NO. 12-03-00272-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: ROBERT PAUL STEWART§
	ORIGINAL PROCEEDING


§





MEMORANDUM OPINION
PER CURIAM

	The court has considered Relator's petition for writ of mandamus and is of the opinion that
Relator has not furnished a record that is sufficient to show he is entitled to the relief sought.  See
Tex. R. App. P. 52.3.  Accordingly, Relator's petition for writ of mandamus is denied.

Opinion delivered August 20, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(PUBLISH)